Opinion issued August 31, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00645-CR
                            ———————————
                       PATRICIO ESTRADA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCR-077572

                          MEMORANDUM OPINION
      Appellant, Patricio Estrada, has been indicted for the third-degree felony

offense of failure to comply with the sex offender registration requirements and was

appointed counsel.1 Appellant filed a pro se notice of appeal from the trial court’s


1
      See TEX. CODE CRIM. PROC. ANN. arts. 62.055(a), 62.102(a), (b)(2) (West 2006 and
      Supp. 2017).
June 11, 2018 order denying his motion to dismiss his court-appointed counsel in

this Court on July 11, 2018, which the Clerk of this Court forwarded to the district

clerk for filing, and this appeal is deemed to have been timely filed on July 11, 2018.

See TEX. R. APP. P. 25.1(a). Appellant has also filed a pro se motion requesting an

interlocutory appeal in this Court.2 We dismiss this appeal for want of jurisdiction

and dismiss appellant’s motion as moot.

      The right to appeal in criminal cases is conferred by the legislature, and a party

may appeal only from judgments of conviction or interlocutory orders authorized as

appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R. APP.

P. 25.2(a)(2); see also Marin v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993).

The statute authorizing trial courts to appoint counsel for indigent criminal

defendants does not authorize interlocutory appeals of the denial of a defendant’s

request to dismiss his appointed counsel. See TEX. CODE CRIM. PROC. ANN. art.

26.04 (West 2009); see, e.g., Miears v. State, No. 04-10-00451-CR, 2010 WL
3572324, at *1 (Tex. App.—San Antonio Sept. 15, 2010, pet. ref’d) (per curiam)




2
      The Clerk of this Court also forwarded appellant’s pro se application for a pretrial
      writ of habeas corpus, filed in this Court, to the district clerk on July 11, 2018. On
      August 27, 2018, a supplemental clerk’s record was filed in this Court attaching the
      findings of fact and conclusions of law denying appellant’s pretrial application for
      a writ of habeas corpus with an order signed by the trial court on August 19, 2018.
      Appellant’s notice of appeal in this case did not appeal from or refer to this habeas
      order and his motion requested a stay of the trial pending resolution of this appeal
      of the order denying his motion to dismiss his appointed counsel.
                                            2
(mem. op., not designated for publication) (“Nothing in the language of article 26.04,

or any other article, of the Code of Criminal Procedure provides an interlocutory

right to appeal from a trial court’s denial of a motion to dismiss appointed counsel”)

(citation omitted).

      The clerk’s record, filed in this Court, indicates that appellant filed a pro se

motion to dismiss his court-appointed counsel on June 11, 2018. The trial court did

not sign a separate written order, but instead wrote “Denied” and signed and dated

the bottom of appellant’s motion on June 11, 2018.          A denial of a criminal

defendant’s request to dismiss his court-appointed counsel is not authorized by

statute as an appealable interlocutory order. See TEX. CODE CRIM. PROC. ANN. art.

26.04; see also Miears, 2010 WL 3572324, at *1. Thus, we lack jurisdiction over

this interlocutory appeal.

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3